DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 9/10/2021 
The amendments overcome the previously indicated informalities, and therefore the corresponding 112 rejections are withdrawn. However, new informalities, albeit minor, are realized as described in the objections below.
The amendments have changed the scope of the claims, necessitating new prior art rejections. Therefore, the Applicant’s Arguments regarding the previous prior art rejections to the now amended claims have been considered but are moot as they do not apply to the current rejections in a pertinent manner. The amendments are seen to be obvious over previously cited Blume (US 7726026) in view of previously cited Bayyouk (US 50150144826), as described below.
Applicant’s Arguments regarding the claim 16 rejections and previously cited Slot ((US 20110239858) have been considered and are found persuasive. However, new prior art rejections of claim 16 (as well as some dependent claims) are realized, as described below.
Claim Objections
Claim 11 objected to because of the following informalities: 
Claim 11 recites “hardness property” and “high hardness properties”. It is unclear how “hardness property” differs from hardness, and it is unclear what the metes and bounds of “high hardness” are, as there is no clear relativity or magnitude for “high”. Both are interpreted as --hardness— for examination.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume (US 7726026) in view of Bayyouk (US 50150144826).

Regarding claim 1, Blume (FIG 8) discloses "A valve seat (70') comprising: 
a base (50') supporting an engagement surface (10) for receiving a valve (while not fully shown, it can be observed that if the seat of FIG 8 were to be utilized in the valve of FIGs 1-3, the 52’ and 10’ would abut the valve and the inner wall of 10’ would surround the fingers), wherein the engagement surface includes a metal strike surface (58') configured to engage with a metal surface of the valve (while not fully shown, it is understood from the background of the invention that the valve and seat have metal-on-metal engagement) … ; 
a valve guide surface (inner wall of 10') forming an inner surface in the base (see FIG 8); and 
an external surface of the base (outer wall of 50') for press fitting into a fluid cylinder (press-fitting evidenced by the O-ring groove 64 [O-ring not shown] on the outer wall of 50’; it is understood that the O-ring would be stressed when 70’ is fitted into a housing creating a “press-fit”); 
wherein the metal strike surface … is cladded with a layer of fused metal (Column 7 lines 41-50); and 
wherein the external surface of the base exposes a base metal having a hardness less than the hardness of the layer of fused metal of the metal strike surface (abstract; like stated above, 10’ has a 
Blume is silent regarding “…and a contact surface configured to sealingly engage with a non-metal surface of the valve… [wherein the metal strike surface] and the contact surface are [cladded with a layer of fused metal]”.
However, Bayyouk (FIGs 3-9) teaches multiple alternative configurations for a shape of a wear surface 196 in a valve seat (analogous to Blume), comprising 
a first configuration (FIG 3) where the wear surface contacts a hard part 182 of the valve (functionally analogous to Blume such that the wear surface is readable on “the metal strike surface”), but also 
configurations (FIGs 4-5) where the wear surface 196 extends further outward radially over the valve contact area (which, when compared to the valve body of FIG 3, would mean that part of the sealing “non-metal surface of the valve” 190 contacts the wear surface in addition to hard part 182, and therefore the wear surface reading on having a “contact surface” and “metal strike surface”). 
Bayyouk (paragraph 76) also states the concept of choosing Alternate insert shapes/configurations based on use/environments (interpreted as art-recognized equivalence), as long as it spans a high erosion area (as occurs in both Blume and Bayyouk).
Therefore it would have been obvious, before the application’s effective filing date, to modify the shape/size of the engagement surface of Blume to span a larger part of the contact zone as taught by Bayyouk, such that the combination teaches “…and a contact surface configured to sealingly engage with a non-metal surface of the valve… [wherein the metal strike surface] and the contact surface are [cladded with a layer of fused metal]”, as Bayyouk teaches the art-recognized equivalence of different 

Regarding claim 5, Blume (FIG 8) discloses “wherein the hardness of the layer of fused metal of the metal strike surface of the engagement surface is variable through the selection of a fused metal (Column 7 lines 38-41; understood in the art that varying material compositions would result in varying hardnesses of the finished product) or a fusing temperature”.

Regarding claim 6, Blume (FIG 8) discloses “wherein the layer of fused metal of the metal strike surface of the engagement surface is machined (Column 12 lines 34-40) or polished to provide a specific surface texture (Column 12 lines 34-40, “finish machining” read on specific surface texture properties)”.

Regarding claim 7, Blume (FIG 8) discloses “wherein the layer of fused metal (10’) of the metal strike surface of the engagement surface is a cobalt-chromium alloy having carbon, tungsten, or molybdenum (Column 7 lines 38-41).”

Regarding claim 8, Blume (FIG 8) discloses “wherein the layer of fused metal of the metal strike surface of the engagement surface extends through the base and forms the valve guide surface (see FIG 8, 10’ forms cylindrical inner wall; like stated above, it can be observed that if the seat of FIG 8 were to be utilized in the valve of FIGs 1-3, the inner wall of 10’ would surround the fingers of the valve 110).”

Regarding claim 9, Blume (FIGs 1-3 and 8; while different embodiments, it is evident that the valve seat of FIG 8 would be applicable to the valve system of FIGs 1-3, as is the intent of Blume) discloses “A valve assembly comprising: 
a fluid passage (not shown, but system having a passage in which the valve is utilized is discussed in Column 1 lines 13-15; therefore, Blume is seen to read on a “fluid passage” as the valve seat 70’ is installed in a passage [evidenced by O-ring groove on outer wall] in use); 
a valve seat (70’) sealingly affixed to the fluid passage (as set forth in the previous assertion), the valve seat having an engagement surface (10’) and a base (50’); and 
a valve body (110) sealingly engageable with the engagement surface of the valve seat (shown in FIG 2, which is applicable to FIG 8) at a metal strike surface (surface of 10’) of the engagement surface…, wherein the engagement surface comprises a first layer of cladded metal (10’ is the layer; Column 7 lines 41-50) fused on the base of the valve seat, the first layer of cladded metal being more wear resistant than the base (Blume designs 10’ to be more wear resistant than 50’).”
Blume is silent regarding “[a valve body sealingly engageable with the engagement surface of the valve seat at a metal strike surface of the engagement surface and a contact surface of the engagement surface]…”
However, Bayyouk (FIGs 3-9) teaches multiple alternative configurations for a shape of a wear surface 196 in a valve seat (analogous to Blume), comprising 
a first configuration (FIG 3) where the wear surface contacts a hard part 182 of the valve (functionally analogous to Blume such that the wear surface is readable on “the metal strike surface”), but also 
configurations (FIGs 4-5) where the wear surface 196 extends further outward radially over the valve contact area (which, when compared to the valve body of FIG 3, would mean that 
Bayyouk (paragraph 76) also states the concept of choosing Alternate insert shapes/configurations based on use/environments (interpreted as art-recognized equivalence), as long as it spans a high erosion area (as occurs in both Blume and Bayyouk).
Therefore it would have been obvious, before the application’s effective filing date, to modify the shape/size of the engagement surface of Blume to span a larger part of the contact zone as taught by Bayyouk, such that the combination teaches “[a valve body sealingly engageable with the engagement surface of the valve seat at a metal strike surface of the engagement surface and a contact surface of the engagement surface]…”, as Bayyouk teaches the art-recognized equivalence of different wear surfaces, and choosing a preferred size/shape based on intended use would be within routine skill in the art. A benefit for doing so would be to have a larger contact area to cover more of the seat with the wear resistant surface, especially areas that are abutted by the valve. 

Regarding claim 10, Blume (FIGs 1-3 and 8) discloses “wherein the valve seat (70’) further comprises a valve guide surface (inner wall of 10’) forming an inner surface in the base (see FIG 8); and an external surface (outer wall of 50’) of the base for press fitting into a fluid cylinder (press-fitting evidenced by the O-ring groove 64 [O-ring not shown] on the outer wall of 50’; it is understood that the O-ring would be stressed when 70’ is fitted into a housing creating a “press-fit”).”
 
Regarding claim 11, Blume (FIGs 1-3 and 8) discloses “wherein the external surface further includes a groove (64) for receiving a sealing member (Column 12 line 50), wherein the external surface of the base exposes a base metal (hull ring disclosed as metal in Column 7 line 33) of a hardness property less than the high hardness properties of the first layer of cladded metal of the metal strike surface of the 

Regarding claim 12, Blume/Bayyouk do not explicitly state “wherein the base metal is more ductile than the first layer of cladded metal”. However, the cladded metal has a higher hardness/modulus of elasticity, and it is a generalization in the art that hardness is typically inversely proportional to ductility (i.e. harder metals typically have lower ductility).
	Therefore, if not inherent in Blume, it would have been obvious before the application’s effective filing date to specify the relationship between the base metal and clad metal of Blume such that “the base metal is more ductile than the first layer of cladded metal”, as the cladded metal already has a higher modulus of elasticity, and ensuring another material relationship generally analogous to the already established relationship would be within routine skill in the art. A benefit would be to ensure that the cladded metal has the proper wear resistance value, as desired in Blume.
 
Regarding claim 13, Blume (FIGs 1-3 and 8) discloses “wherein the base metal (metal of 50’) absorbs vibration and provides reinforcement to the first layer of cladded metal (understood that since 50’ has a lower modulus of elasticity than 10’, 50’ would absorb vibrations of 70’ to some degree; also, 50’ provides clear structural reinforcement to 10’, as shown in the structure of FIG 8 where 50’ is supporting 10’ and holds 10’ in a flow passage when assembled to said flow passage).”

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume/Bayyouk in view of Qiao et al (US 20150034037).
 
Blume is further silent regarding “wherein the layer of fused metal of the metal strike surface of the engagement surface has a hardness no less than 70 HRc.”
However, Qiao teaches a wear-resistant metal alloy in the art of valve seat inserts (analogous to Blume), the alloy having a high hardness (para 29), one exemplary high hardness being “about 70 HRc (paragraph 29)” (read on “no less than 70 HRc”).
Therefore it would have been obvious, at the time of filing, to modify the wear resistant seat insert of Blume/Bayyouk to utilize the high hardness alloy such that “wherein the layer of fused metal of the metal strike surface of the engagement surface has a hardness no less than 70 HRc”, as taught by Qiao, to provide an alloy having high hardness for reliable wear resistance, as desired by Blume.
 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume/Bayyouk in view of Slot.
 
Blume is further silent regarding “wherein the layer of fused metal of the metal strike surface of the engagement surface comprises laser melted particles fused on top of the base metal of the base.” However, Blume does disclose various sintering methods (Column 9 lines 16-33).
However, Slot (FIG 2b) teaches a wear resistant cladding for a valve seat (analogous to Blume), wherein the cladding is manufactured by applying a powder (“particles”) of an alloy and then melting the particles (analogous to the sintering of Blume) with a laser (paragraph 17) on a base surface of the valve seat (see FIG 2b).
Therefore it would have been obvious at the time of filing, to, instead of the layer and assembly method of Blume/Bayyouk, applying an alternative wear-resistant layer having an alternative method of fabrication, the alternative method comprising “wherein the layer of fused metal of the metal strike surface of the engagement surface comprises laser melted particles fused on top of the base metal of .
   
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume/Bayyouk in view of Pessin et al (US 20150152855).
 
Blume is further silent regarding “wherein the layer of fused metal of the metal strike surface of the engagement surface embeds a sensor.”
However, Pessin (FIG 4) teaches a valve seat in a positive displacement pump (at least functionally analogous to Blume), the seat 72, 78 having a sensor 58 embedded within.
Therefore it would have been obvious, at the time of filing, to modify the fused metal layer of the valve seat of Blume/Bayyouk such that “wherein the layer of fused metal of the metal strike surface of the engagement surface embeds a sensor”, as taught by Pessin, to provide the added feature of diagnosing on-site valve seat degradation (paragraph 22), preventing further damages resulting from said degradation.
 
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume/Bayyouk in view of Wissler (US 2101970).
 
Regarding claims 14 and 15, Blume is further silent regarding “wherein the engagement surface further comprises a second layer of cladded metal different from the first layer of cladded metal, wherein the second layer of cladded metal is more wear resistant than the first layer of cladded metal” and “wherein the second layer of cladded metal comprises tungsten not less than twenty percent by weight.”
However, Wissler (FIGs 3) teaches a wear resistant valve seat (analogous to Blume), the valve seat comprising a first cladded layer F and second cladded layer C, the second cladded layer being more wear resistant than the first (evidenced by statement of “substantially uniform gradation” on page 2 Column 2 lines 15-24 and claim 1 [different embodiment but analogous regarding this feature]; it is evident from thermal expansion coefficients decreasing from D to G to F to C, and from C being designed to be the wear-resistant impact surface, that C is more wear resistant than F), and the second cladded layer comprising a Tungsten percent (understood in the art to mean “percent by weight”) ranging about 20% (about 20% read on “no less than 20 percent”). 
Therefore it would have been obvious, at the time of filing, to modify the seat and layer material composition of Blume/Bayyouk such that “wherein the engagement surface further comprises a second layer of cladded metal different from the first layer of cladded metal, wherein the second layer of cladded metal is more wear resistant than the first layer of cladded metal” and “wherein the second layer of cladded metal comprises tungsten not less than twenty percent by weight”, as taught by Wissler, to provide a wear-resistant seat material composition having a more uniform gradation in coefficients of expansion for more stability during temperature changes, as would be beneficial in Blume.

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al (US 20090255504) in view of Dutta (US 20160311071).

Regarding claim 16, Ogino (FIGs 4-5, paragraphs 81-84) discloses "A method for manufacturing a valve seat (19) having a wear resistant contact surface (21, paragraph 83) to sealingly engage a valve (see FIG 5), the method comprising: 
providing a seat base (9) of a base metal (cast iron, paragraph 92); 

melting the first layer of powder locally as the first layer of powder is placed onto the seat base (paragraph 83, powder is melted on sight);
Ogino does not explicitly state the step of “and machining the melted first layer of powder of the first blend of metal to conform to contour and texture requirements for the contact surface.”
However, Dutta (FIG 6) teaches it is known in the art of manufacturing wear surfaces on-sight (analogous to Ogino) to, after melting the surface onto the site, machine the wear surface “to the desired geometric configuration (paragraph 20).”  
Therefore it would have been obvious, before the application’s effective filing date, to modify the manufacturing process of the wear surface of Ogino with “machining the melted first layer of powder of the first blend of metal to conform to contour and texture requirements for the contact surface”, as taught by Dutta, to shape/dimension the wear surface to a desired size/shape for more design accuracy.

Regarding claim 19, Dutta further teaches “wherein providing the seat base of the base metal comprises preheating the seat base of the base metal to about 400 to 450 degrees Celsius (paragraph 17).”  
It would have been obvious, at the time of filing, to further modify the manufacturing method of Ogino to include “wherein providing the seat base of the base metal comprises preheating the seat base of the base metal to about 400 to 450 degrees Celsius”, as taught by Dutta, to reduce the heat differential between the seat base and layer for a more cohesive bonding process.

Allowable Subject Matter
Claims 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 17, none of the art discloses “further comprising: placing a second layer of powder of a second blend of metal onto the first layer of powder, the second blend of metal different from the first blend of metal; and melting the second layer of powder locally as the second layer of powder is placed onto the first layer of powder” in the context of the intervening claim 16.
While merely adding a second surface on top of a first surface is taught per se by Slot and Wissler, these references are silent regarding machining the first layer (which the second layer as added onto).
It would not be obvious to modify Ogino/Dutta with Slot or Wissler, as it would warrant impermissible hindsight reasoning to read on each and every part of the claim.
Claims 18 and 20 are also allowable by virtue of their dependency on claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753